Citation Nr: 0404421	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  02-16 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
currently evaluated as 50 percent disabling.  

2.  Entitlement to an increased rating for dermatophytosis of 
the feet, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability due solely to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to April 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In October 2003, the veteran 
testified at a personal hearing held at the RO in Pittsburgh, 
Pennsylvania, before the undersigned.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify the 
veteran if further action is required on his part.  


REMAND

Prior to this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This liberalizing law is 
applicable to this appeal.  To implement the provisions of 
the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

In the case at hand, VA received the veteran's claim for 
increased ratings and for total disability based on 
individual unemployability (TDIU) in September 2001.  
November 2001 correspondence sent to the veteran pertaining 
to his claim noted enactment of the VCAA and, in part, 
addressed the requirements for TDIU; the increased rating 
issues were only briefly and inadequately addressed.  

The RO, in a March 2003 rating decision, denied the claims 
and the veteran filed a timely appeal.  The veteran was 
issued a statement of the case (SOC) in August 2002, and a 
supplemental statement of the case (SSOC) was issued to him 
in November 2002; however, neither the SOC nor the SSOC 
contained any law and regulations pertaining to the VCAA.  

Recent decisions of the United States Court of Appeals for 
the Federal Circuit, as well as the United States Court of 
Appeals for Veterans Claims, have further addressed 
shortcomings of VA in its application of the VCAA.  

In addition, the Board further notes that the veteran's most 
recent VA examinations, specifically conducted to determine 
the current nature of his service-connected psychiatric and 
skin disabilities, were conducted in November 2001 and 
December 2001, respectively.  Those examination results are 
now over two years old.  When the available evidence is too 
old for an adequate evaluation of the veteran's current 
conditions, VA's duty to assist includes providing him with a 
new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

Note also that the veteran's dermatology disability is 
evaluated under Diagnostic Code 7813 of VA's Schedule for 
Rating Disabilities, which pertains to diseases of the skin; 
in the veteran's case, specifically pertaining to 
dermatophytosis.  See 38 C.F.R. § 4.118.  By regulatory 
amendment effective August 30, 2002, changes were made to the 
schedular criteria for evaluating skin disorders, including 
dermatophytosis.  Where the law or regulations governing a 
claim change while the claim is pending, as in the veteran's 
case, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  In deciding such case, the Board 
must determine whether the previous or revised version is 
more favorable to the veteran.  However, if the revised 
version is more favorable, the retroactive reach of that 
regulation can be no earlier than the effective date of the 
change, and the Board must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.  See 38 U.S.C.A. § 5110(g); see also VAOPGCPREC 
3-2000 (2000).  

Unfortunately, in the veteran's case, he has not been 
evaluated under the criteria for rating skin conditions in 
effect as of August 30, 2002.  Hence, there is a due process 
bar for the Board to proceed with the appeal until the 
veteran is offered a VA dermatology examination followed by 
an evaluation using both the criteria in effect prior to and 
effective from August 30, 2002.  This is another reason the 
Board believes that the veteran should undergo further VA 
examination in order to determine the nature and severity of 
the service-connected dermatophytosis on appeal.  

Further, it appears the veteran is still receiving both VA 
and private outpatient treatment for his service-connected 
disabilities.  Although the VA outpatient treatment records 
through November 1995, and private outpatient treatment 
records through June 2002, are of record, copies of any 
subsequent VA, as well as private, outpatient treatment 
records should be obtained and incorporated in the veteran's 
claims file.  As for any outstanding VA medical records, it 
is important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition to the increased rating issues, the veteran is 
claiming entitlement to TDIU.  During the personal hearing 
that was held before the undersigned, he was specifically 
asked if he was receiving, or had ever received, Social 
Security Administration disability benefits.  He testified he 
was not eligible for such benefits, nor had he ever received 
such benefits.  Under the circumstances, it would serve no 
purpose to try to obtain copies of any records from the 
Social Security Administration pertaining to the veteran.  
See generally Brown v. Brown, 4 Vet. App. 307 (1993); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his schizophrenia and 
dermatophytosis.  After securing the 
necessary releases, the RO should obtain 
copies of those records not already in 
the claims file and have them associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
representative are to be notified of 
unsuccessful efforts in this regard.  

3.  The RO should schedule the veteran to 
undergo VA psychiatric and dermatology 
examinations to determine the nature and 
severity of the veteran's service-
connected schizophrenia and 
dermatophytosis.  Prior to the 
examinations, the veteran's claims folder 
must be made available to the physicians 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
each examiner.  All appropriate tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.  

Regarding the psychiatric examination, 
the examiner must provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and explanation of what the score 
represents.  The examiner is to offer an 
opinion as to the extent of social and 
industrial impairment attributable to the 
veteran's schizophrenia.  The examination 
report must include all examination 
results, along with the rationale 
underlying all opinions expressed and 
conclusions reached, citing, if 
necessary, to specific evidence in the 
record.  The examiner's typewritten 
report should be associated with the 
other evidence on file in the veteran's 
claims folder.  The psychiatrist should 
indicate which of the following 
statements (a), (b), or (c), best 
describes the veteran's current level of 
psychiatric impairment.

(a)  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.

(b)  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

(c)  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

Regarding the dermatology examination, 
the examiner should specifically comment 
as to the presence of any visible or 
palpable tissue loss; the characteristics 
and measurement of any areas of 
disfigurement; the percentage of the body 
affected by dermatophytosis; and whether 
topical or systemic therapy is being used 
for treatment of the dermatophytosis, and 
the total duration of the treatment 
required during the last 12-month period.  
The examination report must include all 
examination results, along with the 
rationale underlying all opinions 
expressed and conclusions reached, 
citing, if necessary, to specific 
evidence in the record.  The examiner's 
typewritten report should be associated 
with the other evidence on file in the 
veteran's claims folder.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Thereafter, the RO should 
readjudicate the increased rating and 
TDIU claims currently on appeal.  When 
adjudicating the severity of the 
veteran's service-connected 
dermatophytosis, consideration is to be 
given to the criteria in effect prior to 
and as of August 30, 2002, pertaining to 
evaluation of skin disorders.  The RO is 
advised that they are to make 
determinations on the issues currently 
being remanded based on the law and 
regulations in effect at the time of 
their decisions, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


